Name: 97/139/EC: Commission Decision of 3 February 1997 amending Decision 94/360/EC on the reduced frequency of physical checks of consignments of certain products to be imported from third countries, under Council Directive 90/675/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  trade;  health;  animal product;  tariff policy
 Date Published: 1997-02-25

 Avis juridique important|31997D013997/139/EC: Commission Decision of 3 February 1997 amending Decision 94/360/EC on the reduced frequency of physical checks of consignments of certain products to be imported from third countries, under Council Directive 90/675/EEC (Text with EEA relevance) Official Journal L 055 , 25/02/1997 P. 0013 - 0013COMMISSION DECISION of 3 February 1997 amending Decision 94/360/EC on the reduced frequency of physical checks of consignments of certain products to be imported from third countries, under Council Directive 90/675/EEC (Text with EEA relevance) (97/139/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 8 (3) thereof,Whereas Annex II to Commission Decision 94/360/EC of 20 May 1994 on the reduced frequency of physical checks of consignments of certain products to be imported from third countries, under Council Directive 90/675/EEC (3), as last amended by Decision 96/104/EC (4), should be updated in the light of negotiations on veterinary agreements with certain third countries and discussions under the EEA Agreement;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The following indents are added to Annex II to Decision 94/360/EC:'- In the case of New Zealand, the frequencies provided for in Council Decision 97/131/EC of 17 December 1996 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (1).- In the case of Norway, the Member States are authorized to retain frequencies lower than those provided for in Annex I.- In the case of Iceland, as regards the products listed in Annex I, category I, 2 and category II, 6, the Member States are authorized to retain frequencies lower than those provided for in Annex I.(1) OJ No L 57, 26. 2. 1997, p. 1.`Article 2 This Decision is addressed to the Member States.Done at Brussels, 3 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 162, 1. 7. 1996, p. 1.(3) OJ No L 158, 25. 6. 1994, p. 41.(4) OJ No L 24, 31. 1. 1996, p. 31.